Citation Nr: 1140438	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-08-209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran was scheduled for a Board hearing in December 2009, to which she failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for a compensable initial evaluation.  Analysis of the issue, therefore, requires consideration of the rating to be assigned effective from the date of award of service connection for the disability at issue.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's hepatitis has been manifested by intermittent fatigue, with no complaints of anorexia and/or incapacitating episodes.

2.  The evidence of record is against a finding that the Veteran has anorexia or incapacitating periods due to her service-connected hepatitis.

3.  The evidence of record is against a finding that the Veteran's hepatitis is manifested by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

CONCLUSION OF LAW

The criteria for entitlement to a compensable initial evaluation for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to her hepatitis C.  Because the August 2006 RO decision granted the Veteran's claim of entitlement to service connection, that claim was substantiated.  Her filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The January 2008 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code and criteria for rating hepatitis.  (38 C.F.R. §§ 4.114, DC 7354).  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board also notes that the Veteran was informed of the pertinent criteria in May 2008 VA correspondence.


Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical examination and treatment records, and the statements of the Veteran in support of her claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  In her March 2008 VA Form 9, the Veteran indicated that she has not had private treatment for her hepatitis.  The VA medical records, and the statements of the Veteran, also reflect that she has chosen not to be treated.  The June 2009 VA medical record reflects that the Veteran had a liver ultrasound scheduled in the future.  The Board finds that a remand to obtain any such record is not warranted.  The rating criteria for hepatitis are based on symptoms that may be readily observable by the Veteran and/or others.  Thus, an ultrasound would not be relevant to the issue of rating the disability.

VA examinations with respect to the issue on appeal were obtained in June 2006 and June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they are predicated on a review of the pertinent medical records, an interview with the Veteran regarding her symptoms, and an examination of the Veteran.  In her VA Form 9, the Veteran averred that the information in the June 2006 VA examination report was false; however, the Board finds that it is essentially consistent with some other statements of record and the medical records.  In addition, she was afforded another examination in June 2009.  The examination reports provided findings for consideration in rating the disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Rating Hepatitis 

Hepatitis is evaluated under Diagnostic Code (DC) 7354 .  Under DC 7354, a  noncompensable rating is given for nonsymptomatic hepatitis C.  A compensable rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.

A 20 percent rating is warranted if hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period. 
 
A 40 percent evaluation is assigned if hepatitis C is manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Note 1 under DC 7354, provides that hepatitis C sequelae (such as cirrhosis of the liver) will be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae. 

Note 2 under DC 7354 provides that for purposes of evaluating conditions under DC 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

38 C.F.R. § 4.112 (2011), indicates that the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 38 C.F.R. § 4.112 (2011). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for hepatitis C evaluated as non-compensable effective from March 15, 2006.  In order to warrant a 10 percent evaluation, the evidence of record would need to reflect that the Veteran had intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week during the past 12 months.  

The June 2006 VA examination report reflects that the Veteran reported that she had noticed episodic fatigue occurring approximately two times per month.  She further stated that she had missed six days of work in the past year due to fatigue.  She did not have any incapacitating episodes.  The Veteran denied symptoms such as malaise, anorexia, weight loss, right upper quadrant pain (other than that occurring when she took nonsteroidal anti-inflammatory medications for back pain). 

A July 2007 VA medical record reflects that the Veteran was taking methocarbamol daily for muscle spasm and it may cause drowsiness.  The only complaints by the Veteran at the PC integrated encounter were intermittent tingling sensation in the face and in the lower extremity.  It was noted "no other complaint today."

In her VA Form 9, dated in March 2008, the Veteran stated that she has frequent fatigue several times a month and has missed work because of this.  She also stated that she is nauseated, has several bowel movements in one day, has right upper quadrant discomfort (not pain) most days, blurry vision when she awakens, and fatigue and malaise for days.  She noted that two to three days a month, she feels bloated in the abdomen.

A May 2009 VA medical record (liver clinic note) reflects that the Veteran reported doing well.  She denied any abdominal pain; there was no nausea or vomiting, and no change in bowel movements.  She complained of mild fatigue and hot flushes attributed to menopause.  The May 2009 record reflects "at present asymptomatic, with no evidence of cirrhosis clinically, or on labs."

The June 2009 VA examination report reflects that the Veteran reported increasing symptoms of nausea, malaise, and right upper quadrant pain. She stated that she has daily, moderate malaise.  She reported right upper quadrant which is dull and occurs approximately two times per week and is moderate in severity, and daily nausea which occurs primarily in the evenings before she eats dinner.  At times, she had a queasiness which awakens her from sleep as well.  She denied vomiting, but reported that she does have retching.  She denied anorexia or arthralgias related to hepatitis.  She does not have incapacitating episodes severe enough to require bed rest or treatment by a physician.  She denied weight loss or anorexia.  She does not have weakness.  She reported a change in her bowel movements in terms of color and that she has approximately five bowel movements per day.  She denied diarrhea or constipation.  She reported that she feels bloated on a daily basis.  She described fatigue approximately 15 to 20 days out of the month.  

The Board notes that the Veteran is competent to report symptoms necessary for a compensable rating.  The Board also notes that the Veteran has experience and training as a nurse.  However, the Board also notes that in weighing credibility, VA may consider interest, bias, inconsistent statements, self interest, consistency with other evidence of record, malingering, and desire for monetary gain. Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In the present claim, the Veteran averred numerous symptoms at the June 2009 examination for compensation purposes; however, less than two weeks earlier at the "liver clinic", the Veteran stated that she was doing well, she denied any abdominal pain, she had no nausea or vomiting, and she had no change in bowel movements.  She complained of mild fatigue and hot flushes attributed to menopause.  The Board finds that the statements made for follow up medical purposes at the "liver clinic" are more likely to be truthful than those made for compensation purposes.  In this regard, the Board also notes that the Veteran has indicated that she has not had any private treatment, and has refused VA treatment.  The May 2009 record reflects "at present asymptomatic, with no evidence of cirrhosis clinically, or on labs."

The Board notes that if the Veteran had the majority and severity of the symptoms noted in her VA Form 9 and at the June 2009 VA examination for compensation purposes, it would have been reasonable for her to have sought medical treatment or to have reported such symptoms at the May 2009 liver clinic visit, which was solely for the purpose of determining the progress and possible treatment of the Veteran's hepatitis, or at the July 2007 medical appointment.   

The Board notes, that even if the Board determined that the Veteran was credible with regard to her symptomatology in June 2009, her symptoms would still not warrant a compensable rating.  As noted above, a 10 percent evaluation is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  The Veteran has denied anorexia (See June 2006 and June 2009 VA records.)  In addition, there is no evidence of incapacitating episodes (See June 2006 and June 2009 VA medical records.)  As the evidence of record is against anorexia or incapacitating episodes, a compensable rating is not warranted. 

The Board has considered whether there is any other applicable DC which would provide the Veteran with a higher evaluation and finds that there is not.

The Board has considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 20 percent, 40 percent, or 60 percent evaluation.  Because of the successive nature of the rating criteria of DC 7354, the evaluation for each of these higher disability ratings includes the criteria for each lower disability rating; thus, the three criteria listed in the 10 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  See also Mullins v. Shinseki, No. 09-2983, (Vet. App. Oct. 21, 2010).  Because the Veteran does not have anorexia or incapacitating episodes, a compensable evaluation is not warranted for any portion of the rating period on appeal.  The Board also notes that the competent credible evidence is against a finding that the Veteran has near constant debilitating symptoms necessary to warrant a 100 percent evaluation.  

While the Board is sympathetic to the Veteran's diagnosis of hepatitis, the Veteran's symptoms do not warrant a compensable rating.  As the Board has considered whether there is any other appropriate diagnostic code would provide the Veteran with a compensable rating, but finds that there is not.  

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology as due to her hepatitis.  The rating criteria contemplate the Veteran's level of impairment and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to a compensable initial evaluation for service-connected hepatitis C is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


